[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                         SEPTEMBER 29, 2005
                             No. 04-13036
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                  D. C. Docket No. 03-80114-CR-DTKH

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                  versus

RASHID HARRIS,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                            (September 29, 2005)


                   ON PETITION FOR REHEARING


Before BLACK, HULL and WILSON, Circuit Judges.

PER CURIAM:
      In its petition for rehearing, the Government points out that Rashid Harris

was sentenced to a 180-month mandatory minimum sentence, making his Blakely

v. Washington, 124 S. Ct. 2531 (2004), and United States v. Booker, 125 S. Ct. 738

(2005), arguments without merit. We grant the Government's motion for

rehearing, and vacate our prior opinion, substituting the following opinion, which

changes our Booker discussion.

      Harris appeals his conviction and sentence for possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1). Harris asserts the district

court erred in: (1) denying his motion to suppress evidence seized during a lawful

traffic stop, and (2) failing to suppress his post-arrest statements because he was

not properly advised of his Miranda rights and he did not voluntarily, knowingly,

or intelligently waive those rights. Harris further argues that, in light of Blakely

and Booker, the district court erred by enhancing his sentence based on his status

as an armed career criminal and by applying the Guidelines as mandatory. We

affirm Harris’s conviction and sentence.

                                  I. DISCUSSION

A.    Motion to Suppress Evidence

      We review “a district court’s denial of a defendant’s motion to suppress

under a mixed standard of review, reviewing the district court’s findings of fact



                                           2
under the clearly erroneous standard and the district court’s application of law to

those facts de novo.” United States v. Desir, 257 F.3d 1233, 1235–36 (11th Cir.

2001). The Fourth Amendment protects individuals from unreasonable searches

and seizures. A traffic stop is a seizure within the meaning of the Fourth

Amendment. Deleware v. Prouse, 99 S. Ct. 1391, 1396 (1979). Nevertheless,

because a routine traffic stop is a limited form of seizure, it is analogous to an

investigative detention, and this Court has therefore held a traffic stop will be

governed by the standard set forth in Terry v. Ohio, 88 S. Ct. 1868 (1968). United

States v. Pruitt, 174 F.3d 1215, 1219 (11th Cir. 1999). In Terry, the Supreme

Court clarified a person is seized “whenever a police officer accosts an individual

and restrains his freedom to walk away.” 88 S. Ct. at 1877. “[T]he police may

stop and briefly detain a person to investigate a reasonable suspicion that he is

involved in criminal activity, even though probable cause is lacking.” United

States v. Williams, 876 F.2d 1521, 1523 (11th Cir. 1989).

      “[T]he reasonableness of such seizures depends on a balance between the

public interest and the individual’s right to personal security free from arbitrary

interference by law officers.” United States v. Brignoni-Ponce, 95 S. Ct. 2574,

2579 (1975). The Fourth Amendment nevertheless requires a police officer “be

able to point to specific and articulable facts which, taken together with rational



                                           3
inferences from those facts, reasonably warrant that intrusion.” Terry, 88 S. Ct. at

1880. When determining whether reasonable suspicion exists, the court must

review the “totality of the circumstances” of each case to ascertain whether the

detaining officer had a “particularized and objective basis” for suspecting legal

wrongdoing. United States v. Arvizu, 122 S. Ct. 744, 750 (2002). We have held

reasonable suspicion is “considerably less than proof of wrongdoing by a

preponderance of the evidence, or even the implicit requirement of probable cause

that a fair probability that evidence of a crime will be found.” Pruitt, 174 F.3d at

1219 (internal citations omitted).

      “It is well established that officers conducting a traffic stop may take such

steps as are reasonably necessary to protect their personal safety.” United States v.

Purcell, 236 F.3d 1274, 1277 (11th Cir. 2001) (quotation marks and brackets

omitted). Therefore, the officer may conduct a protective search of the driver, the

passengers, and the passenger compartment of the vehicle. Id., see also Michigan

v. Long, 103 S. Ct. 3469, 3481 (1983). The Supreme Court in Long clarified that

in such instances, the scope of a search of a vehicle extends to “those areas to

which [the driver] would generally have immediate control, and that could contain

a weapon.” 103 S. Ct. at 3481.




                                           4
       An examination of the totality of the circumstances supports the conclusion

the search of the compact disc binder was reasonably necessary to protect Officer

Creelman’s safety. The record shows that as Officer Creelman walked to the back

of his patrol car to retrieve a written consent form, Harris reached into the car and

grabbed the compact disc binder. Moreover, according to the officer’s testimony,

the binder was large enough to conceal a weapon and the officer was concerned

the binder might contain a weapon. Therefore, because the search of the binder

was necessitated by reasonable concerns for officer safety, the district court did not

err in denying Harris’s motion to suppress.1

B.     Motion to Suppress Statements

       “Whether a person was in custody and entitled to Miranda warnings is a

mixed question of law and fact; we will review the district court’s factual findings

for clear error and its legal conclusions de novo.” United States v. McDowell, 250

F.3d 1354, 1361 (11th Cir. 2001). “When considering a ruling on a motion to

suppress, all facts are construed in a light most favorable to the successful party.”

United States v. Behety, 32 F.3d 503, 510 (11th Cir. 1994).

       The Fifth Amendment provides that “[n]o person . . . shall be compelled in

any criminal case to be a witness against himself.” U.S. Const. amend. V. In


       1
         We decline to address Harris’s arguments concerning consent because our analysis
under Terry controls.

                                              5
Miranda v. Arizona, the Supreme Court considered the scope of the Fifth

Amendment privilege against self-incrimination and held the government “may not

use statements, whether exculpatory or inculpatory, stemming from custodial

interrogation of the defendant unless it demonstrates the use of procedural

safeguards effective to secure the privilege against self-incrimination.” 86 S. Ct.

1602, 1612 (1966). Accordingly, the Supreme Court delineated the following

procedure that, although not constitutionally mandated, safeguards the right against

compelled self-incrimination. First, before a person in custody is interrogated, he

must be informed in clear and unequivocal terms of his right to remain silent.

Second, the admonition against self-incrimination must be accompanied by an

explanation that anything said can and will be used against the individual in court.

Third, the person must be clearly informed he has the right to consult with a lawyer

and to have a lawyer with him during the interrogation. Fourth, the advice of the

right to counsel must be accompanied by the explanation that, if the person is

indigent, a lawyer will be appointed to represent him. Id. at 1624–27.

      Importantly, the Supreme Court has never insisted Miranda warnings be

given in the exact form described in that decision. In California v. Prysock, the

Supreme Court stated the rigidity of Miranda does not extend “to the precise

formulation of the warnings given a criminal defendant,” and “no talismanic



                                          6
incantation [is] required to satisfy its strictures.” 101 S. Ct. 2806, 2809 (1981).

Therefore, the inquiry is simply whether the warnings reasonably “conveyed [to a

suspect] his rights as required by Miranda.” Id. at 2810.

      As with most rights, the accused may waive the right against self-

incrimination, so long as the waiver is voluntary, knowing, and intelligent.

Miranda, 86 S. Ct. at 1612. A waiver is effective where the “totality of the

circumstances surrounding the interrogation reveal both an uncoerced choice and

the requisite level of comprehension.” Moran v. Burbine, 106 S. Ct. 1135, 1141

(1986) (quotation omitted). A statement obtained from a defendant during

custodial interrogation is admissible only if the government carries its “heavy

burden” of establishing a defendant has executed a valid waiver of the privilege

against self-incrimination and the right to counsel. Miranda, 86 S. Ct. at 1628.

      Although Harris argues the Miranda warnings he received immediately

before the taped interview were insufficient, and thus made any waiver invalid, this

argument is without merit. According to Officer Creelman’s testimony, Harris was

read his Miranda rights from a pre-printed card twice—once almost immediately

following his arrest and once at the jail while waiting in the holding cell. Although

the card was not introduced into evidence and its contents were not presented,

Officer Creelman testified he read the card directly verbatim and asked Harris after



                                           7
every question, “Do you understand?” While it is true the “government’s burden

may not be met by presumptions or inferences that when police officers read to an

accused from a card they are reading Miranda warnings” that meet constitutional

standards, Moll v. United States, 413 F.2d 1233, 1238 (5th Cir. 1969),2 Harris does

not challenge the sufficiency of these warnings, and thus, there is no reason to

question their adequacy. Rather, Harris takes issue solely with the warnings given

immediately preceding the taped interview on the ground that Officer Creelman

failed to advise Harris of his right to counsel. A careful review of the record,

however, indicates because the initial warnings given to Harris, both at the scene of

the arrest and while he was in the holding cell, touched all of the bases required by

Miranda, the fact the final warnings were somewhat incomplete does not affect the

sufficiency of the warnings in their totality. In other words, it cannot be said that

Harris, who was read his rights in full on at least two occasions, once only 15

minutes before participating in the taped interview, was not reasonably informed of

his rights under Miranda. See Prysock, 101 S. Ct. at 2810.

       Furthermore, despite Harris’s argument the magistrate erroneously relied on

a signed Miranda waiver form that did not exist in finding a valid waiver, the



       2
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to close of business on September 30, 1981.

                                               8
record shows the Government has carried its “heavy burden” of demonstrating

waiver by showing (1) Harris received the Miranda warnings, the sufficiency of

which he does not dispute; (2) he had the capacity to understand them and in fact

understood them; and (3) he expressly waived his right to silence. Harris offered

no evidence which would tend to indicate his statements during the taped interview

were the product of intimidation or coercion. The record supports the conclusion

Harris was aware of his rights and comprehended the consequences of abandoning

them. Most important, however, is Creelman’s testimony indicating that when

Harris was specifically asked whether he understood his rights, he responded

affirmatively and indicated he was willing to cooperate with the authorities by

making a statement. As such, the totality of the circumstances supports the

conclusion Harris’s waiver of his right against self-incrimination was voluntary,

knowing, and intelligent and was not the product of coercion or incomprehension.

C.    Booker

      Harris’s ultimate sentence of 180 months' imprisonment was not determined

based upon an application of the Sentencing Guidelines, but was based upon the

mandatory minimum sentence set forth in 18 U.S.C. § 924(e)(1). Harris’s Booker

argument is without merit, as his ultimate sentence was based on the statutory




                                          9
mandatory minimum sentence, rather than the Guidelines.3 Neither Blakely or

United States v. Booker, 125 S. Ct. 738 (2005), affect Harris’s sentence. See

United States v. Raad, 406 F.3d 1322, 1323 n.1 (11th Cir. 2005).

                                    II. CONCLUSION

       As to the denial of Harris’s motion to suppress evidence, a review of the

totality of the circumstances surrounding the traffic stop supports the conclusion

the search of the compact disc binder was reasonable and did not offend the

standard set forth in Terry. As to the denial of Harris’s motion to suppress post-

arrest statements, the record indicates Harris was properly advised of, and

subsequently waived, his rights under Miranda. Additionally, because Harris was

sentenced pursuant to the statutory mandatory minimum sentence, his Booker

argument is without merit.

       AFFIRMED.




       3
          We reject Harris’s argument the 180-month mandatory minimum penalty under 18
U.S.C. § 924(e) is unconstitutional under the Fifth and Sixth Amendments. He argues this
provision is based on post-conviction enhancements not pled in the indictment, found by a jury
beyond a reasonable doubt, or stipulated to by Harris. Almendarez-Torres v. United States, 118
S. Ct. 1219 (1998), forecloses this argument.

                                              10